Exhibit MACK-GREEN-GALE LLC AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AT DECEMBER 31, 2 CONSOLIDATED STATEMENTS OF OPERATIONS, CHANGES IN MEMBERS’ CAPITAL AND CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2 AND FOR THE PERIOD FROM MAY 9, 2006 (COMMENCEMENT OF OPERATIONS) THROUGH DECEMBER 31, 2006 MACK-GREEN-GALE LLC AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS TABLE OF CONTENTS Page No. Report of Independent Registered Public Accounting Firm 1 Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Changes in Members’ Capital 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 - 18 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Members of Mack-Green-Gale LLC We have audited the accompanying consolidated balance sheets of Mack-Green-Gale LLC and Subsidiaries (the “Company”) as of December31, 2008 and 2007 and the related consolidated statements of operations, changes in members’ capital and cash flows for the years ended December 31, 2008 and 2007, and for the period May 9, 2006 (commencement of operations) through December 31, 2006.These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December31, 2008 and 2007, and the results of their operations and their cash flows for the years ended December 31, 2008, 2007, and for the period May 9, 2006 (commencement of operations) through December 31, 2006, in conformity with accounting principles generally accepted in the United States of America. /s/Cornerstone Accounting
